     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 1 of 11



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     DANIEL E. CLARKSON
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   daniel.clarkson@usdoj.gov

 6   Attorneys for the United States

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8

 9    UNITED STATES OF AMERICA,

10                             Plaintiff,                      No. 2:20-cr-00320-JAD-BNW

11                 vs.                                         STIPULATION FOR A
                                                               PROTECTIVE ORDER
12    MUSALIH EL-AMIN and BRANDON
      WONG,
13
                               Defendants.
14

15          Plaintiff United States of America, by and through its counsel of record, Assistant

16   United States Attorney Daniel Clarkson; defendant Brandon Wong, by and through his

17   counsel, Nicholas Wooldridge; and defendant Musalih El-Amin, by and through his counsel,

18   Brian Pugh, Assistant Federal Public Defender, for the reasons set forth below, hereby

19   stipulate, agree, and request that the Court enter a protective order in this case restricting the

20   use and dissemination of personal identifying information of each defendant and third parties

21   pursuant to Federal Rule of Criminal Procedure Rule

22          1.      The grand jury returned an indictment in this case on December 1, 2020. The

23   indictment arises out of an alleged money laundering scheme carried out by the defendants.

24   The government alleges that, pursuant to this scheme, defendants agreed to conduct and then


                                                       1
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 2 of 11



 1   conducted various financial transactions to launder money that was represented by undercover

 2   FBI agents to be the proceeds of illegal drug trafficking.

 3          2.      Defendant Wong made an initial appearance in this district on December 8,

 4   2020. Defendant El-Amin made an initial appearance in the Northern District of Illinois

 5   pursuant to Rule 5(c) of the Federal Rules of Criminal Procedure on December 5, 2020, and

 6   was arraigned in this district on January 4, 2021. The defendants are both released on bond

 7   pending trial. Trial is currently set for February 9, 2021.

 8          3.      As part of its investigation in the above-captioned case, the government is in

 9   possession of documents related to the charges against defendants, and seeks to provide those

10   documents to counsel for defendants (although some of the materials may exceed the scope of

11   the government’s discovery obligations).

12          4.      The government intends to produce to the “defense team” (defined below) for

13   each defendant, materials containing Personal Identifying Information (“PII”) of real persons,

14   including, among other things, personal names, addresses, telephone numbers, Social Security

15   numbers, and bank account numbers. The purpose of the proposed protective order is to

16   prevent the unauthorized dissemination, distribution, or use of materials containing PII of each

17   defendant and third parties. If this information is disclosed without limitation, it will risk the

18   privacy and security of each defendant, as well as the privacy and security of third parties

19   whose PII is contained in the discovery.

20          5.      PII makes up a significant part of the discovery in this case and such information

21   itself, in many instances, has evidentiary value. If the government were to attempt to redact all

22   PII from the discovery, the discovery would be difficult to understand, and defense counsel

23   would not be able to adequately evaluate the case, advise their clients, or prepare for trial. In

24   addition, the discovery in this case is voluminous, making it impractical to redact all PII from


                                                       2
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 3 of 11



 1   the discovery.

 2          6.        The parties recognize that the materials containing PII that the government

 3   produces to the defense pursuant to the proposed protective order are solely for the use of

 4   defendants, their attorneys, or other individuals or entities acting within the attorney-client

 5   relationship to prepare for the trial in this case.

 6          7.        Accordingly, the parties jointly request a protective order that will permit the

 7   government to produce discovery that is unredacted, but preserves the privacy and security of

 8   the defendants and third parties.

 9          8.        The parties agree that the following conditions, if ordered by the Court in the

10   proposed protective order (the “Protective Order”), will serve the government’s interest in

11   maintaining the privacy and security of the defendants and third parties, while permitting the

12   defense to understand the government’s evidence against the defendants:

13                    a.     For purposes of the Protective Order, the term “Personal Identifying

14          Information” (“PII”) includes any information that can be used to identify a person,

15          including name, address, date of birth, Social Security number, driver’s license number,

16          telephone number, account number, or personal identification number. The term

17          “Protected Information” refers to materials containing PII (with the exception of each

18          defendant’s own PII, when contained in materials produced to that particular defendant)

19          that the government produces pursuant to the Protective Order.

20                    b.     For purposes of the Protective Order, the term “defense team” for each

21          defendant refers to (1) the defendant, (2) the defendant’s counsel of record, (3) defense

22          investigators who are assisting defense counsel with this case, (4) retained experts or

23          potential experts, and (5) paralegals, legal assistants, and other support staff to

24          defendant’s counsel of record providing assistance on this case.


                                                           3
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 4 of 11



 1               c.     Each defendant’s counsel of record agrees to advise all members of the

 2        defense team of their obligations under the Protective Order and ensure their agreement

 3        to follow the Protective Order, prior to providing members of their defense team with

 4        access to any materials subject to the Protective Order.

 5               d.     The government is authorized to provide each defendant’s counsel of

 6        record with Protected Information marked, either physically or electronically:

 7        “CONTENTS SUBJECT TO PROTECTIVE ORDER.” If defendant objects to any

 8        such designation, he may do so by application to the Court upon duly noticed motion,

 9        following meeting and conferring with the government regarding the objection.

10               e.     The defense team shall not permit anyone other than the defense team to

11        have possession of Protected Information.

12               f.     The defense teams shall access and use Protected Information for the sole

13        purpose of preparing for trial or any related proceedings in this case. The defense team

14        may review Protected Information with a witness or potential witness in this case.

15        Before being shown any portion of the Protected Information, however, any witness or

16        potential witness must be informed of, and agree in writing to be bound by, the

17        requirements of the Protective Order. No witness or potential witness may retain

18        Protected Information, or any copy thereof, after his or her review of those materials

19        with the defense team is complete.

20               g.     The defense team shall maintain Protected Information safely and

21        securely, and shall exercise reasonable care in ensuring the confidentiality of those

22        materials by (1) not permitting anyone other than defense team to see Protected

23        Information, and (2) not permitting Protected Information to be outside the defense

24        team’s offices, homes, vehicles, or personal presence.


                                                   4
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 5 of 11



 1               h.     To the extent that notes are made that memorialize, in whole or in part,

 2        the PII in any Protected Information, or to the extent that copies are made for

 3        authorized use by members of the defense team, such notes, copies, or reproductions

 4        become Protected Information, respectively, subject to the Protective Order and must be

 5        handled in accordance with the terms of the Protective Order.

 6               i.     The defense team shall use Protected Information and materials otherwise

 7        identified as containing PII only for the litigation of this matter and for no other

 8        purpose. Litigation of this matter includes any appeal filed by defendant and any

 9        motion filed by defendant pursuant to 28 U.S.C. § 2255. In the event that a party needs

10        to file Protected Information, materials otherwise identified as containing PII, with the

11        Court or divulge the contents of such materials in court filings, the filing should be made

12        with appropriate redactions pursuant to LR IC 6-1 or under seal pursuant to the

13        procedures set forth in LR IA 10-5.

14               j.     The parties also agree that any PII produced in the course of discovery in

15        the above-captioned matter prior to the date of the Protective Order shall be subject to

16        the terms of the Protective Order.

17               k.     Upon the final disposition of this case, any Protected Information,

18        materials otherwise identified as containing PII, shall not be used, in any way, in any

19        other matter, absent a court order. All materials designated subject to the Protective

20        Order maintained in the defense team’s files shall remain subject to the Protective Order

21        unless and until such order is modified by court order. Within thirty days of the

22        conclusion of appellate and post-conviction proceedings, the defense team shall return

23        Protected Information and materials otherwise identified as containing PII to the

24        government, or certify that such materials have been destroyed.


                                                    5
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 6 of 11



 1                 l.     In the event that there is a substitution of counsel prior to when such

 2          documents must be returned, new defense counsel must join this Protective Order before

 3          any Protected Information, materials otherwise identified as containing PII, may be

 4          transferred from the undersigned defense counsel to the new defense counsel. New

 5          defense counsel then will become the defense team’s custodian of materials designated

 6          subject to the Protective Order and shall then become responsible, upon the conclusion

 7          of appellate and post-conviction proceedings, for returning to the government, or

 8          certifying the destruction of all Protected Information and materials otherwise identified

 9          as containing PII.

10          9.     Counsel for each defendant has conferred with their respective client/defendant

11   regarding this stipulation and the proposed order, and each defendant agrees to the terms of the

12   proposed order.

13
                                                Respectfully submitted,
14                                              For the United States:

15                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
16                                              Nevada Bar Number 13644

17                                          /s/_Daniel E. Clarkson
                                               DANIEL E. CLARKSON
18                                             Assistant United States Attorney

19                                              For the defense:

20                                          /s/_Nicholas Wooldridge
                                               NICHOLAS WOOLDRIDGE
21                                             Attorney for BRANDON WONG

22                                          /s/_Brian Pugh
                                               BRIAN PUGH
23                                             Assistant Federal Public Defender
                                               Attorney for MUSALIH EL-AMIN
24


                                                     6
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 7 of 11



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     DANIEL E. CLARKSON
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-6336
 5   daniel.clarkson@usdoj.gov

 6   Attorneys for the United States

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8

 9    UNITED STATES OF AMERICA,

10                             Plaintiff,                      No. 2:20-cr-00320-JAD-BNW

11                 vs.                                         [PROPOSED]
                                                               PROTECTIVE ORDER
12    MUSALIH EL-AMIN and BRANDON
      WONG,
13
                               Defendants.
14

15          The Court has read and considered the Stipulation for a Protective Order, filed by the

16   parties in this matter, which this Court incorporates by reference into this order, and FOR

17   GOOD CAUSE SHOWN the Court hereby FINDS AND ORDERS as follows:

18          1.      The discovery in this case contains the Personal Identifying Information (“PII”)

19   of real persons, including, among other things, personal names, addresses, Social Security

20   numbers, and bank account numbers.

21          2.      If the government were to redact all personal identifying information, the

22   discovery would be difficult to understand, and defense counsel would not be able to

23   adequately evaluate the case, advise their clients, or prepare for trial. In addition, the discovery

24   in this case is voluminous, making it impractical to redact all PII from the discovery.


                                                      7
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 8 of 11



 1          3.     The Court finds it is appropriate, therefore, for the government to produce

 2   unredacted discovery that contains PII, pursuant to a Protective Order that preserves the

 3   privacy and security of the defendants and third parties.

 4          4.     The Protective Order as requested by the parties will serve the government’s

 5   interest in maintaining the privacy and security of the defendants and third parties while

 6   permitting the defense to understand the government’s evidence.

 7          5.     Accordingly, the discovery containing PII that the government will provide to

 8   defense counsel in the above-captioned case will be subject to this Protective Order, as follows:

 9                 a.      For purposes of the Protective Order, the term “Personal Identifying

10          Information” (“PII”) includes any information that can be used to identify a person,

11          including name, address, date of birth, Social Security number, driver’s license number,

12          telephone number, account number, or personal identification number. The term

13          “Protected Information” refers to materials containing PII (with the exception of each

14          defendant’s own PII, when contained in materials produced to that particular

15          defendant’s counsel) that the government produces pursuant to the Protective Order.

16                 b.      For purposes of the Protective Order, the term “defense team” for each

17          defendant refers to (1) the defendant, (2) the defendant’s counsel of record, (3) defense

18          investigators who are assisting defense counsel with this case, (4) retained experts or

19          potential experts, and (5) paralegals, legal assistants, and other support staff to

20          defendant’s counsel of record providing assistance on this case.

21                 c.      Each defendant’s counsel of record agrees to advise all members of their

22          defense team of their obligations under the Protective Order and ensure their agreement

23          to follow the Protective Order, prior to providing members of the defense team with

24          access to any materials subject to the Protective Order.


                                                      8
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 9 of 11



 1               d.     The government is authorized to provide defendant’s counsel of record

 2        with Protected Information marked, either physically or electronically: “CONTENTS

 3        SUBJECT TO PROTECTIVE ORDER.” If defendant objects to any such designation,

 4        he may do so by application to the Court upon duly noticed motion, following meeting

 5        and conferring with the government regarding the objection.

 6               e.     Each defense team shall not permit anyone other than the members of

 7        that defense team to have possession of Protected Information.

 8               f.     The defense team shall access and use Protected Information for the sole

 9        purpose of preparing for trial or any related proceedings in this case. The defense teams

10        may review Protected Information with a witness or potential witness in this case.

11        Before being shown any portion of the Protected Information, however, any witness or

12        potential witness must be informed of, and agree in writing to be bound by, the

13        requirements of the Protective Order. No witness or potential witness may retain

14        Protected Information, or any copy thereof, after his or her review of those materials

15        with the defense team is complete.

16               g.     The defense teams shall maintain Protected Information safely and

17        securely, and shall exercise reasonable care in ensuring the confidentiality of those

18        materials by (1) not permitting anyone other than defense team members to see

19        Protected Information, and (2) not permitting Protected Information to be outside the

20        defense team’s offices, homes, vehicles, or personal presence.

21               h.     To the extent that notes are made that memorialize, in whole or in part,

22        the PII in any Protected Information, or to the extent that copies are made for

23        authorized use by members of the defense team, such notes, copies, or reproductions

24        become Protected Information, respectively, subject to the Protective Order and must be


                                                   9
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 10 of 11



 1         handled in accordance with the terms of the Protective Order.

 2                i.      The defense team shall use Protected Information, materials otherwise

 3         identified as containing PII, only for the litigation of this matter and for no other

 4         purpose. Litigation of this matter includes any appeal filed by defendant and any

 5         motion filed by defendant pursuant to 28 U.S.C. § 2255. In the event that a party needs

 6         to file Protected Information, or materials otherwise identified as containing PII, with

 7         the Court or divulge the contents of such materials in court filings, the filing should be

 8         made with appropriate redactions pursuant to LR IC 6-1 or under seal pursuant to the

 9         procedures set forth in LR IA 10-5.

10                j.      The parties also agree that any PII produced in the course of discovery in

11         the above-captioned matter prior to the date of the Protective Order shall be subject to

12         the terms of the Protective Order.

13                k.      Upon the final disposition of this case, any Protected Information,

14         materials otherwise identified as containing PII, shall not be used, in any way, in any

15         other matter, absent a court order. All materials designated subject to the Protective

16         Order maintained in the defense team’s files shall remain subject to the Protective Order

17         unless and until such order is modified by court order. Within thirty days of the

18         conclusion of appellate and post-conviction proceedings, the defense team shall return

19         Protected Information and materials otherwise identified as containing PII to the

20         government, or certify that such materials have been destroyed.

21                l.      In the event that there is a substitution of counsel prior to when such

22         documents must be returned, new defense counsel must join this Protective Order before

23         any Protected Information, materials otherwise identified as containing PII, may be

24         transferred from the undersigned defense counsel to the new defense counsel. New


                                                    10
     Case 2:20-cr-00320-JAD-BNW Document 29
                                         28 Filed 01/15/21
                                                  01/12/21 Page 11 of 11



 1         defense counsel then will become the defense team’s custodian of materials designated

 2         subject to the Protective Order and shall then become responsible, upon the conclusion

 3         of appellate and post-conviction proceedings, for returning to the government, or

 4         certifying the destruction of all Protected Information and materials otherwise identified

 5         as containing PII.

 6
     IT IS SO ORDERED:
 7
                                                              January 15, 2021.
     _________________________                               _________________
 8   BRENDA WEKSLER                                          Date
     United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   11
